        Case 4:21-cv-00416 Document 35 Filed on 04/21/21 in TXSD Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

PENTHOL LLC,                                      §
                                                  §
         Plaintiff,                               §
                                                  §
v.                                                §              CIVIL ACTION NO. 4:21-CV-416
                                                  §
VERTEX ENERGY OPERATING, LLC,                     §
                                                  §
         Defendant.                               §

     ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION TO WITHDRAW AS
                               COUNSEL

         Having considered Plaintiff Penthol LLC’s unopposed motion to allow Caitlin Gernert to

withdraw as counsel, it is hereby ORDERED that the Motion is GRANTED.

         It is therefore ORDERED that Ms. Gernert is withdrawn as counsel for Plaintiff and is

relieved of any further obligations as counsel of record for Plaintiff in this case.




 Date                                                   United States District Judge




523627.000005 25466706.1
